Citation Nr: 1128481	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  06-39 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to August 1984.  He also had reserve service from August 1984 to March 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held before the undersigned Veterans Law Judge in October 2007, and a transcript of this hearing is of record.  


FINDING OF FACT

The Veteran's right knee disability had onset during active duty for training or was caused or aggravated by the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2010).

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 1131.

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Annual training is an example of "active duty for training" while weekend drills are "inactive duty".  

VA's Office of General Counsel has defined "injury" as harm resulting from an external trauma, while "disease" is defined as some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 (May 14, 2002).  

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2010).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, service treatment records show that in June 1984, the Veteran complained of bilateral knee pain after marching during his basic training.  There is no evidence of further knee problems until July 31, 2000, when the Veteran sought treatment at the Naval Air Station in Key West Florida for right knee pain and swelling, reporting that he had injured his knee the day before getting out of a van.  

In October 2000, the Veteran had surgery at a non-VA hospital to repair a torn medical meniscus.  The Veteran reported some temporary improvement, but he re-injured his knee in February 2005 while playing football with his daughters.

The Veteran has a current right knee disability, diagnosed as status post arthroscopic meniscectomy and chondroplasty with residual symptoms.

In August 2008, a VA examiner opined that the Veteran's current right knee condition is at least as likely as not related to injuries to the right knee the Veteran suffered in both July 2000 and February 2005.

While the Veteran has not alleged that his February 2005 re-injury in related to his military service, he has asserted that his July 30, 2000 injury occurred while he was on active duty for training.  Also at issue is whether the Veteran had a right knee disability that pre-existed service.  


Active Duty for Training

According to a July 31, 2000 service treatment record, the Veteran injured his right knee on July 30, 2000.

It is not entirely clear from the record whether or not the Veteran was on active duty for training at the time of his injury.  

The term "active duty for training" means "(A) full-time duty in the Armed Forces performed by Reserves for training purposes; (B) full-time duty for training purposes performed as a commissioned officer of the Reserve Corps of the Public Health Service (i) on or after July 29, 1945, or (ii) before that date under circumstances affording entitlement to 'full military benefits,' or (iii) at any time, for the purposes of chapter 13 of this title; (C) in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law; (D) duty performed by a member of a Senior Reserve Officers' Training Corps program when ordered to such duty for the purpose of training or a practice cruise under chapter 103 of title 10 for a period of not less than four weeks and which must be completed by the member before the member is commissioned; and (E) authorized travel to or from such duty.  The term does not include duty performed as a temporary member of the Coast Guard Reserve."  38 U.S.C.A. § 101(22) (West 2002).

While the RO attempted to obtain personnel records showing exactly when the Veteran was officially on active duty for training in July 2000, they were unable to do so, and a formal finding of unavailability was placed of record.

However, the Veteran has submitted his copies of personnel records that shed some light on the issue.  Of record is a March 2000 order instructing the Veteran to report no later than 0730 on July 31, 2000 for twelve days of active duty training at the Naval Air Station in Key West.  This letter informs the Veteran that he will be on duty status for the specified number of active training days plus the time necessary to travel to and from his duty station and during that time will be subject to the Uniform Code of Military Justice.  He was also ordered to wear his uniform when reporting to duty.  

A DD Form 1351 shows that the Veteran departing from his residence in Miami, Florida at 1000 on July 30, 2000 and driving in his personal automobile to the Naval Air Station in Key West, arriving at 1400.  An ACDUTRA Travel Voucher shows that the Veteran departing from his residence in Miami, Florida at 0900 on July 30, 2000 and driving in his personal automobile to the Naval Air Station in Key West, arriving at 1330.  

Finally, a print out entitled ACDUTRA pay Voucher NAVCOMPT Form 2120 Rev11-75 shows that the Veteran received credit and payment for active duty training from July 30, 2000 through August 11, 2000.

Based on all the above, the Board finds that the Veteran was on active duty for training on July 30, 2000.  While it is possible that the Veteran's injury occurred prior to the Veteran's departure on July 30, 2000, the Veteran has consistently claimed that he was on duty at the time of his injury and the Board has no reason to doubt the credibility of his testimony.  Furthermore, it appears from the evidence of record that most of that day was spent either in travel to his duty station (which is considered active duty for training) or on duty following arrival at the Naval Air Station.  Accordingly, the Board will afford the Veteran the benefit of the doubt and find that the Veteran's right knee injury on July 30, 2000 occurred while the Veteran was on active duty for training.  The Board will now consider whether the Veteran right knee condition was a pre-existing disability.  

Pre-Existing Disability

As the Board noted earlier, a veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2010).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Here, although the Veteran complained of a trick or locked knee on a Report of Medical History completed in May 1984, no injury to the right knee was noted at the Veteran's enlistment physical in May 1984.  While the Veteran did have a scar on his right knee, there is nothing to indicate that this scar was evidence of an underlying injury to the structure of the right knee, as opposed to a superficial injury.  

In June 1984, when the Veteran sought treatment for bilateral knee pain, he reported a history of knee problems in the past.  On a June 1986 Report of Medical History, the Veteran reported bilateral knee trouble due to football injuries.  However, at his October 2007 hearing, he denied any injury to his right knee prior to service.  

The Board finds that there is conflicting evidence as to whether the Veteran had a pre-existing right knee disability.  While there is evidence that the Veteran injured his knees prior to service, no right knee disability was noted at his enlistment physical, suggesting that any earlier injury was acute, rather than chronic.  

However, regardless of whether or not the Veteran had a pre-existing right knee injury, the Board finds that there is not clear and convincing evidence that the Veteran's right knee condition was not permanently aggravated by his military service in light of the opinion of the VA examiner that the Veteran's current disability is at least partially due to an in-service injury.  Accordingly, the Veteran must be presumed sound at the time of his enlistment.  

Based on all the above evidence, the Veteran finds that entitlement to service connection for a right knee disability must be granted.  The Veteran injured his right knee while on active duty for training in July 2000, he has a current right knee disability, and the VA examiner has opined that the Veteran's current disability is at least partially due to the Veteran's July 2000 injury.  The Board makes no findings at this time regarding an appropriate rating for that portion of the Veteran's disability related to his military service.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Entitlement to service connection for a right knee disability is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


